                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



UNITED STATES OF AMERICA,

                       Plaintiff,

               vs.                                             CASE NO.: 2:12-CR-150 (1)
                                                               JUDGE GEORGE C. SMITH
                                                               MAGISTRATE JUDGE VASCURA
CHEZSIRRAY OWENSBY,

                       Defendant.


                                              ORDER

        On August 28, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that Defendant Owensby be sentenced to a term of imprisonment of thirty-six (36)

months on Count I and twenty-four (24) months on Count II, to run concurrently with each other and

consecutive to the state-court sentence. No further term of supervision was recommended. (Doc.

171).

        The Magistrate Judge held a revocation hearing on August 28, 2019. The Defendant

stipulated to the violations of the conditions of supervised release which included: “Defendant shall

not commit another federal, state, or local crime;” “Defendant shall not possess a firearm,

ammunition, or destructive device, or any other dangerous weapon;” “Defendant shall refrain from

excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled

substance or any paraphernalia related to any controlled substances, except as prescribed by a

physician;” and “Defendant shall notify the probation officer at least ten (10) days prior to any

change in residence or employment.”
       On August 21, 2019, Defendant was convicted in the Franklin County Common Pleas Court

of three felony counts, including possession of cocaine, possession of fentanyl-related compound,

and weapons under disability and sentenced to a total of 15 years incarceration and 5 years

community control. Additionally, Defendant reported to his probation officer that he resided with

his girlfriend at her Fleet Road address, but he failed to disclose that he was also residing at 3986

Waderidge Trail, Groverport, Ohio where he was storing drugs, cash, and firearms.

       Based on all this information, the Magistrate Judge recommended that Defendant’s

supervised release be revoked and that he be sentenced to a term of imprisonment of thirty-six (36)

months on Count I and twenty-four (24) months on Count II, to run concurrently with each other and

consecutive to the state-court sentence. No further term of supervision was recommended.

       Defendant was specifically informed of his right to contest the Report and Recommendation

by filing any objections within 14 days of the issuance of the Report and Recommendation.

Defendant did not file any objections.       Accordingly, the Court ADOPTS the Report and

Recommendation and hereby confirms the revocation of Defendant’s supervised release. Defendant

is sentenced to thirty-six (36) months imprisonment on Count I and twenty-four (24) months

imprisonment on Count II, to run concurrently with each other and consecutive to the state-court

sentence. No further term of supervised release is imposed.

               IT IS SO ORDERED.


                                                       /s/ George C. Smith
                                                       GEORGE C. SMITH, JUDGE
                                                       UNITED STATES DISTRICT COURT




                                                 -2-
